In re Donahue, Larry; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. B, No. 271,682.
The application is transferred to the district court with instructions to the district judge to act on relator’s motion to correct illegal sentence error patent on record as relator shows by Inmates’ Request for Legal/Indigent mail receipt that the application was submitted. The district court is ordered to provide this Court with a copy of its judgment.